Case 5:18-cv-00834-DMG-PLA Document 43-1 Filed 02/03/20 Page 1 of 2 Page ID #:354




    1
    2
    3
    4
    5
    6
    7
    8                           UNITED STATES DISTRICT COURT
    9                          CENTRAL DISTRICT OF CALIFORNIA
   10
         Samuel Love,
   11                                              Case:5:18-CV-00834-DMG-PLA
                  Plaintiff,
   12                                              Proposed Judgment Re: Plaintiff’s
           v.                                      Motion to Enforce Settlement
   13
         Tirupati Investor Enterprises,
   14    Inc., a California Corporation; and
         Does 1-10,
   15
                  Defendants.
   16
   17
   18
   19
                Following the Court’s ruling on November 7, 2019, the Court

   20   grants JUDGMENT in favor of plaintiff Samuel Love and against
   21
        defendant Tirupati Investor Enterprises, Inc., a California Corporation
   22
        in the settlement amount of $17,000.
   23
   24           Additionally, defendant Tirupati Investor Enterprises, Inc., a
   25   California Corporation is ordered to provide van accessible parking
   26
        spaces and a lowered transaction counter at the real property located at
   27
   28


                                               1

        Proposed JUDGMENT                                       5:18-CV-00834-DMG-PLA
Case 5:18-cv-00834-DMG-PLA Document 43-1 Filed 02/03/20 Page 2 of 2 Page ID #:355




    1   10625 Magnolia Avenue, Riverside, California, in compliance with the
    2   Americans with Disabilities Act Accessibility Guidelines.
    3
    4
    5
    6
    7   Dated: _________   By:__________________________________________
    8                          Hon. DOLLY M. GEE
    9                          United States District Judge
   10
   11
   12
        Presented by:
   13
        Dennis Price, Esq.
   14
        858-375-7385
   15   dennisp@potterhandy.com
   16   Attorney for Plaintiff
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                           1

        Proposed JUDGMENT                                   5:18-CV-00834-DMG-PLA
